                                                                     Case 3:19-cv-00137-LRH-WGC Document 24
                                                                                                         23 Filed 07/13/20
                                                                                                                  07/10/20 Page 1 of 2
                                                                                                                                     3




                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   DONNA M. WITTIG, ESQ.
                                                                 Nevada Bar No. 11015
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Ste. 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: donna.wittig@akerman.com
                                                             7   Attorneys for Plaintiff Nationstar Mortgage LLC
                                                             8                                     UNITED STATES DISTRICT COURT
                                                             9                                             DISTRICT OF NEVADA
                                                            10     NATIONSTAR MORTGAGE LLC,                                Case No.: 3:19-cv-00137-LRH-WGC
                                                            11                               Plaintiff,
              1635 VILLAGE CENTER CIRCLE, SUITE. 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12     vs.                                                     FINAL JUDGMENT
                      LAS VEGAS, NEVADA 89134




                                                            13     INVEREST, LLC; a Nevada limited liability
AKERMAN LLP




                                                                   company; LEMMIE GARNER, an individual,
                                                            14
                                                                                             Defendants.
                                                            15

                                                            16

                                                            17                On January 20,
                                                                                         7, 2020, plaintiff Nationstar Mortgage LLC moved for default judgment against
                                                            18   defendants Inverest LLC and Lemmie Garner [ECF No. 21].
                                                            19                For the reasons stated in this Court's June 30, 2020 order [ECF No. 22], the Court enters
                                                            20   DEFAULT JUDGMENT against defendants Inverest and Garner, and in favor of Nationstar on its
                                                            21   declaratory judgment, quiet title and injunctive relief claims, finding the claims well pled and
                                                            22   meritorious and further finding Inverest and Garner were properly served and had ample opportunity to
                                                            23   participate in this litigation.
                                                            24                Having granted Nationstar's motion for default judgment,
                                                            25        IT IS HEREBY ORDERED that the March 11, 2014 foreclosure sale, conducted by Hampton
                                                                      Collections LLC
                                                            26   & Hampton P.C. on behalf of Falconcrest Unit 1 Homeowners Association (the HOA Foreclosure
                                                            27   Sale), as evidenced by the trustee's deed upon sale recorded with the Washoe County Recorder on March
                                                            28   17, 2014 as instrument no. 4335250, did not extinguish the deed of trust, recorded against the property

                                                                                                                       1
                                                                 53776964;2
                                                                     Case 3:19-cv-00137-LRH-WGC Document 24
                                                                                                         23 Filed 07/13/20
                                                                                                                  07/10/20 Page 2 of 2
                                                                                                                                     3




                                                             1   located at 2594 Betsy Street, Sparks, Nevada 89431, APN 026-370-60 (the property), with the Washoe

                                                             2   County Recorder on December 16, 2002 as instrument no. 2777495 (the senior deed of trust), owned

                                                             3   by Federal National Mortgage Association, and encumbering the property as a result of the Federal

                                                             4   Foreclosure Bar, 12 U.S.C. § 4617(j)(3).

                                                             5                IT IS FURTHER ORDERED that Inverest and Garner's interest in the property, if any, is

                                                             6   subject to this senior deed of trust, and all persons or entities whom were granted title or an interest in

                                                             7   the property through the HOA Foreclosure Sale took such title or interest subject to the senior deed of

                                                             8   trust.
                                                             9                IT
                                                                               ITIS
                                                                                  ISSO ORDERED.
                                                                                     FURTHER ORDERED that the Notice of Lis Pendens recorded against the property in

                                                            10         DATED
                                                                 connection  withthis
                                                                                  the 13th daylawsuit
                                                                                      instant   of July,
                                                                                                      on2020.
                                                                                                         March 21, 2019, as instrument no. 4895976 is hereby expunged.
                                                                                                                    ____________________________________
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11          IT IS FURTHER ORDERED that the Amended Notice of Lis Pendens recorded against the
                                                                                                                    LARRY R. HICKS
                      LAS VEGAS, NEVADA 89134




                                                            12   property in connection with the instant lawsuit on UNITED    STATES
                                                                                                                    April 2, 2019,      DISTRICT
                                                                                                                                   as instrument no.JUDGE
                                                                                                                                                     44898934 is hereby
AKERMAN LLP




                                                            13   expunged.

                                                            14

                                                            15

                                                            16                                                  IT IS SO ORDERED.
                                                            17

                                                            18
                                                                                                                UNITED STATES DISTRICT JUDGE
                                                            19                                                  Case No.: 3:19-cv-00137-LRH-WGC
                                                            20

                                                            21                                                  DATED
                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                    2
                                                                 53776964;2
